DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 3 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al )US 10,475,511).
Liu et al disclose a memory device (Fig.13) comprising: a memory cell array (1302, Fig.13) comprising a plurality of memory cells (100, Fig.1) in an area where a plurality of word lines (104, Fig.1) and a plurality of bit lines (102, Fig.1) cross each other; a row decoder (1304, Fig.13) comprising a plurality of row switches corresponding to the plurality of word lines and configured to perform a selection operation on the plurality of word lines; a column decoder (1306, Fig.13) comprising a plurality of column switches corresponding to the bit lines and configured to perform a selection operation on the plurality of bit lines; and a control logic (1320, Fig.13) configured to control a precharge operation to be performed on a selected word line (112, Fig.2) connected to a selected memory cell in a word line precharge period in a data read operation, and to control a precharge operation to be performed on a .

Allowable Subject Matter
Claims 16-23 and 26-28 are allowed.
Claims 2, 4-15 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Versen et al (US 2007/0070745) disclose redundant wordline deactivation scheme.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        02/12/2020